Citation Nr: 0429200	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-29 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include due to exposure to asbestos.

2.  Entitlement to service connection for a cardiovascular 
disability.

3.  Entitlement to service connection for a dental disability 
for compensation purposes.

4.  Entitlement to service connection for hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In June 2004, the veteran attended a Board hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the record.

Entitlement to service connection for hearing loss is 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic cardiovascular disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is current chronic cardiovascular disability 
otherwise related to active duty service.

2.  A chronic respiratory disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is a current chronic respiratory disability 
otherwise related to active duty service, including any 
exposure to asbestos during such service.

3.  The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma, and he was 
not a prisoner of war (POW).

4  There is no medical indication that teeth extracted in 
service are not replaceable.


CONCLUSIONS OF LAW

1.  A cardiovascular disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A respiratory disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The veteran does not have a dental disability for 
compensation purposes that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
November 2002, which was prior to the January 2003 rating 
decision on appeal.  Thus, the express requirements set out 
by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the November 2002 letter, as well as the 
August 2003 statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  Also in the November 2002 letter, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  VA also informed the veteran in a March 2003 
letter that additional medical evidence was required and 
requested the veteran to furnish the full name and address of 
each facility where he was treated for the claimed 
disability.  VA further informed the veteran that the process 
would be speeded up if he submitted the medical evidence on 
his own.  

The Board notes here that at the June 2004 hearing the 
veteran made it clear that he was unaware of any additional 
available evidence.  The Board believes the veteran's 
testimony implicitly may also be viewed as an affirmation on 
his part the he himself has no pertinent evidence which he 
has not submitted.  Pelegrini.  Any failure to expressly 
inform the veteran to submit all pertinent evidence in his 
possession is therefore harmless error.  38 U.S.C.A. 
§ 7261(b). 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including medical 
records that the veteran identified.  Additional development 
in this case includes affording the appellant the opportunity 
to attend a hearing, which he attended.  The appellant has 
not indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

The majority of the veteran's service medical records are not 
available for review and are presumed destroyed in a fire at 
the National Personnel Records Center in 1973.  The record 
includes the veteran's December 1945 service entry 
examination and November 1946 separation examination reports 
showing normal clinical evaluations of the veteran's lungs, 
as well as normal chest x-rays.  They also show that he had a 
normal cardiovascular system.  

Examination of the veteran's teeth at service entry in 
December 1945 showed that tooth numbers 8 and 16 on the right 
side and left side of the mouth were missing.  It also showed 
tooth numbers 14 on the right and 4 and 10 on the left were 
nonrestorable carious teeth.  It further showed that tooth 
numbers 12, 13, and 15 on the right and 1, 13 and 15 on the 
left were restorable carious teeth.  At separation in 
November 1946, tooth numbers 8, 16 and 14 on the right and 4, 
8, and 16 on the left were missing.

The veteran's separation document does not show that he was a 
prisoner of war nor does not contend otherwise.  

Private dental records in November 1973 show that the veteran 
was seen for a chief complaint of dental caries.  He was 
diagnosed as having multiple dental caries and periodontitis.  
His history was negative for rheumatic fever.  Later in 
November 1973, the veteran underwent removal of 18 teeth and 
two fragments of teeth due to abscessed teeth and enlarged 
maxillary frenum.  

Private hospital records show that the veteran was 
hospitalized in October 1988 for chest pain and angina.  His 
history included 10 to 12 years of chest pain.  He was noted 
to have had a negative treadmill test in 1984, but upper 
gastrointestinal testing in 1984 revealed a hiatal hernia.  A 
repeat treadmill test in 1988 was positive.  The veteran was 
diagnosed at discharge as having unstable angina and 100% 
occlusion of left anterior descending coronary artery.  He 
was also diagnosed as having chronic obstructive pulmonary 
disease (COPD.) 

In November 1988, the veteran was admitted for elective 
myocardial revascularization.  He was noted to have single 
vessel coronary artery disease.  His history included 10 
years of vague chest pain that became more characteristic of 
angina six weeks earlier.  His social history was positive 
for a 60-pack-year history of cigarette use.  While 
hospitalized, he underwent single vessel coronary artery 
bypass grafting, with left internal mammary-to-anterior 
descending.  The final diagnosis rendered was coronary 
atherosclerosis with angina and total occlusion of the 
anterior descending.

November 1989 and November 1990 private office notes reveal 
that the veteran was generally getting along well.  He was 
diagnosed as having coronary disease with total occlusion of 
anterior descending, then failed angioplasty, then later 
internal mammary graft to the anterior descending with relief 
of prior angina.  There were no current cardiovascular 
symptoms.

The veteran was treated for esophageal problems in August and 
September 1991.

Private medical records show that the veteran continued to 
seek hospital care for his coronary artery disease through 
2002, including multiple recatherizations as well as coronary 
artery bypass graft surgery in 1995.  

In October 2002, the veteran filed a claim for service 
connection for emphysema, heart problems due to rheumatic 
fever, and dental surgery with unresolved gum problems.  
Regarding the date of onset of these claimed disabilities, 
the veteran said that his emphysema disability "didn't begin 
immediately."  He also said that he was told he had 
rheumatic fever in service, but did not remember treatment or 
not, and presently has a damaged heart valve.  Regarding his 
dental claim, the veteran said he eventually lost all of his 
natural teeth.  

An October 2002 medical record from a private internist shows 
that the veteran was seen for a respiratory infection that 
began the prior week and moved quickly into his chest.  He 
was diagnosed as having probable acute bronchitis, rule out 
pneumonia.  Medication was prescribed.  The veteran was 
treated for this condition again in November 2002 and 
reported that he had been unable to get over the respiratory 
infection.  He was assessed as having persistent bronchitis 
and was prescribed medication.

In June 2004, the veteran testified at a Board hearing that 
his emphysema was related to asbestos exposure in service.  
He said he didn't receive treatment for breathing problems in 
service because it wasn't that bad at the time.  He also said 
he couldn't recall whether he received medical care for his 
breathing problems right after service.  He surmised that he 
was exposed to asbestos in the barracks.  He did not recall 
any physician telling him that his breathing problems were 
related to service or asbestos in service.  He also did not 
recall ever being diagnosed as having asbestosis.  With 
respect to his cardiovascular disability, the veteran said he 
was unsure when he first began receiving treatment for his 
heart after service.  His spouse testified that the veteran 
had had a heart attack one night.  The veteran didn't know if 
a doctor had ever told him that his heart problems were 
related to rheumatic fever in service.  Lastly, in regard to 
his dental condition, the veteran stated that he had gone to 
a dentist in service for a toothache and that instead of 
filling his tooth, the dentist "gassed my teeth off."  He 
said he thought the dentist had been intoxicated whenever he 
worked on the veteran and that the dentist messed up his 
teeth and gums.  

III.  Analysis

A.  Cardiovascular and Respiratory Disabilities

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

There is no specific statutory or regulatory criteria 
governing claims of entitlement to service connection for 
residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  Likewise, applicable criteria 
provide no presumption of service connection for asbestos 
exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 
(1999) (holding that M21-1 does not create a presumption of 
exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, Par. 7.21. The VA General Counsel has 
held that these M21-1 guidelines establish claim development 
procedures which adjudicators are required to follow in 
claims involving asbestos-related diseases.  VAOPGCPREC 4-
2000; 65 Fed.Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b). This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of the disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors. The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

The veteran attributes his respiratory disability, namely 
emphysema, to asbestos exposure in service.  As far as 
exposure, the veteran surmised during the June 2003 hearing 
that he was exposed to asbestos in his barracks.  He said 
that he didn't know if asbestos was in the barracks or not, 
but that it seemed like that is where it would come from.  
There is no other evidence that supports asbestos exposure in 
service.

In addition to the lack of evidence showing that the veteran 
was in fact exposed to asbestos to any degree of certainty, 
there is no medical evidence that the veteran has developed 
asbestosis, the condition caused by the inhalation of 
asbestos fibers, or any other lung disability indicative of 
asbestos exposure.  The first postservice medical evidence 
reflecting respiratory problems is not dated until many years 
after service, in 1988.  Hospital records in November 1988 
reflect a diagnosis of chronic obstructive pulmonary disease 
(COPD), but no clinical or radiographic evidence of 
asbestosis was found.  Chest x-rays performed in 1988 and 
1989 revealed bullous changes in the lung apices consistent 
with chronic lung disease.  However, both reports noted the 
absence of infiltrative processes.  The November 1988 
hospital discharge summary notes that the veteran had a 60-
pack year history of cigarette use.

Regarding the veteran's cardiovascular disability, private 
hospital records in 1988 reflect a 10 to 12 year history of 
chest pain, thus revealing symptoms well after his period of 
service.  The veteran asserts that he was told he had 
rheumatic fever in service, but he could not remember if he 
received treatment for this or not.  His separation 
examination report makes no mention of rheumatic fever and a 
postservice medical record dated in November 1973 shows a 
negative history for rheumatic fever.  

Based upon a comprehensive review of the record, the Board 
finds that the evidence does not demonstrate that the 
veteran's cardiovascular and respiratory disabilities are due 
to an injury or disease incurred in, aggravated by, or 
otherwise related to service, including exposure to asbestos; 
nor has any competent evidence been provided demonstrating 
the cardiovascular disability was manifest to a degree of 10 
percent or more in the first post service year.  It is 
unfortunate that most of the veteran's service medical 
records are unavailable for review through no fault of the 
veteran.  However, his separation examination report is 
available and shows no complaints, findings, or diagnoses, 
related to cardiovascular or respiratory problems.  In fact, 
findings show that the veteran had normal clinical 
evaluations of the veteran's lungs as well as normal chest x-
rays.  They also show that he had a normal cardiovascular 
system.  In other words, trained medical personnel at the 
time of the veteran's discharge from service were of the 
opinion that there were no abnormalities of the lungs or 
heart.  The Board believes the discharge examination report 
is significant. 

The Board acknowledges the veteran's testimony and that of 
his spouse.  The Board believes such testimony was sincere.  
However, the veteran's belief that he has COPD and 
cardiovascular problems due to service does not constitute 
probative evidence of such a fact since the resolution of 
issues which involve medical knowledge, such as the diagnosis 
of disability and determination of medical etiology, must be 
addressed by medically trained individuals.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As noted above, 
examiners reported clinically normal lungs and cardiovascular 
system at the time of discharge from service. 

In sum, while the evidence shows that the veteran does suffer 
from current chronic respiratory disability, diagnosed as 
chronic obstructive pulmonary disease, and cardiovascular 
disability, diagnosed as coronary atherosclerosis, the 
preponderance of the evidence is against a finding that these 
disabilities were manifested during service or for many years 
thereafter, or that they are in any manner related to his 
active duty service.  The Board is therefore compelled to 
conclude that service connection for cardiovascular and lung 
disabilities is not warranted.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.

B.  Dental

The veteran claims service connection for postservice dental 
surgery and unresolved gum problems which he attributes to 
inservice dental treatment.  In this regard, the veteran 
asserts that the dentist in service was intoxicated when he 
treated the veteran and that such treatment caused his 
postservice dental problems.  As far as postservice dental 
problems, the record contains private dental records dated in 
November 1973 reflecting diagnoses of multiple dental caries 
and periodontitis.  These records further show that 18 teeth 
with caries were surgically removed along with two teeth 
fragments.  The preoperative diagnosis was abscessed teeth 
and enlarged maxillary frenum.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(b) (2004).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter, but not for purposes of compensation.  
See 38 C.F.R. § 3.381(a) (2004).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in service trauma or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Additionally, under 38 C.F.R. § 4.150 (2004), missing teeth 
can be service connected for compensation purposes only if 
the lost masticatory surface cannot be replaced by suitable 
prosthesis and where such loss is, inter alia, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2004).  
Ratings under section § 4.150 apply only to bone loss through 
trauma or disease such as osteomyelitis and not to the loss 
of the alveolar process as a result of periodontal disease 
since such loss is not considered disabling.  Id., Note.

Although most of the veteran's service medical records, 
including his dental records, are unavailable for review and 
are presumed destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri, in 1973, the veteran's 
entrance and separation examination reports are available and 
do not make any reference to dental trauma.  These records 
show that the veteran lost two teeth in service (tooth # 14 
on the right side and tooth #4 on the left side), but there 
is no indication that this was due to trauma.  In fact, these 
teeth were noted at entry as being nonrestorable carious 
teeth.  Moreover, the veteran has never contended that he 
sustained dental trauma in service.  By his own admission, he 
attributes his current dental problems to the inservice 
dental treatment he received.  In this regard, the Board 
notes that in a precedent opinion, VA's General Counsel held 
that dental treatment of teeth, even extractions, during 
service did not constitute dental trauma.  See VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997).    

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where it is the law, and not the evidence, that is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  

In sum, there is no evidence of dental trauma in service and 
the veteran is not a POW.  Furthermore, the evidence does not 
show that the veteran's extracted teeth are nonreplaceable.  
Thus, as replaceable missing teeth are not disabling 
conditions for which service connection may be granted for 
compensation purposes, the Board is without legal authority 
under governing regulations to grant service connection for a 
dental condition for purposes of an award of disability 
compensation benefits.  As such, the veteran's claim of 
entitlement to service connection for a dental condition for 
compensation purposes is denied.  See 38 C.F.R. § 3.381 
(2004)).  

Although as noted above, dental conditions may be service 
connected for purposes of determining entitlement to dental 
examinations and/or outpatient dental treatment under 38 
C.F.R. Part 17, such a question is not before the Board.  In 
this respect, the Board notes that in the statement of the 
case dated in August 2003, the veteran was informed that if 
he wished to initiate a claim for outpatient dental 
treatment, he could do so through the nearest VA medical 
center.  However, service connection for a dental disorder 
for compensation purposes remains denied.


ORDER

Service connection for a respiratory disability is denied.

Service connection for a cardiovascular disability is denied.

Service connection for a dental disability for compensation 
purposes is denied.


REMAND

The veteran alleges noise exposure in service due to his 
duties as a tank driver.  Consistent with his testimony is 
his service record (DD 214) showing that his military 
specialty was that of a medium tank driver.  The veteran 
explained that he was never given ear protection in service 
and has had hearing problems ever since service.  He also 
testified that he wasn't sure he ever sought medical 
attention for his hearing problems after service, but did 
undergo a hearing test at one point.  Medical records 
obtained by VA from the facility where the veteran reported 
undergoing a hearing test do not include audiological records 
and the veteran's attempt to obtain the records on his own 
were unsuccessful.  In a case such as this where the 
underlying question is whether the veteran suffers from 
hearing loss caused by noise exposure in service, the Board 
believes that a proper audiological examination and a medical 
opinion are necessary to comply with 38 C.F.R. § 3.159(c)(4) 
(2004).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA audiological examination to ascertain 
the nature and etiology of the claimed 
bilateral hearing loss.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Audiometric 
testing should be accomplished and 
reported in accordance with 38 C.F.R. § 
3.385.  If the veteran has a hearing loss 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disability is 
related to his noise exposure during 
service.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



